Bat, Judge,
delivered the opinion of the court.
The indictment in this case does not allege, in the words of the statute, that the act of public indecency was open and notorious, and is therefore not good under the statute; but the offence charged is indictable at common law, for whatever outrages decency and is injurious to public morals is a misdemeanor at common law and punishable as such. (Rex v. Cruden, 2 Camp. 69; 1 Russ. Crimes, 46; 4 Black. Com. 41; 2 Yerg. 589; 25 Mo. 315.)
The court below, therefore, erred in sustaining the motion to quash the indictment, for which reason its judgment will be reversed and the case remanded ;
the other judges concurring.